Case 1:19-cr-20562-KMW Document 97 Entered on FLSD Docket 11/13/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-20562-CR-WILLIAMS

UNITED STATES OF AMERICA
v.
GUILLERMO BARRERA LARA

Defendant.
/

WAIVER OF RIGHT TO IN PERSON SENTENCING HEARING AND
CONSENT TO PROCEED BY VIDEO CONFERENCE

I, GUILLERMO BARRERA-LARA, the above-named defendant, hereby waive my right
to be present in court for my Sentencing Hearing, scheduled for November 25, 2020, and consent
to proceed by video conference. In support thereof I hereby acknowledge the following:

1, My attorney, Oscar Arroyave, has advised me that because sentencing is considered
a critical proceeding in a criminal case, the Federal Rules of Criminal Procedure 32(c)(3)(C) and
43(3) guarantee me the right to have an in-person sentencing hearing.

2. That due to the COVID-19 pandemic, the Congress of the United States enacted
The Coronavirus Relief, And Economic Security Act, Public law No. 116-136 (the CARES ACT)
allowing Judges to conduct court hearings by video conference, but only with the consent of the
accused.

a That I know the reason for having a video conference sentencing hearing is to

protect me from contracting COVD-19 and to prevent the spread of COVID-19.
Case 1:19-cr-20562-KMW Document 97 Entered on FLSD Docket 11/13/2020 Page 2 of 3

4. That I have had adequate time to discuss my right to have an in person sentencing
hearing with my attorney, Oscar Arroyave, and have also discussed with him the pros and cons of
being sentenced by video conference as opposed to appearing in person before the Court.

5. That I know the decision to proceed by video conference is mine and mine alone;
that after consulting with my attorney, I am agreeing to proceed by video conference freely and
voluntarily; that I have not been made any promises in order to get me to agree to appear by video

and that I have not been forced or coerced to agree to be sentenced by video conference.

Dated this /@day pf?

    

This waiver was translated from English to Spanish for the client before he signed the
waiver of right to in person sentencing hearing.
Respectfully Submitted,
s/ Oscar Arrpoave

OSCAR ARROYAVE, ESQ.
Counsel for Defendant
Case 1:19-cr-20562-KMW Document 97 Entered on FLSD Docket 11/13/2020 Page 3 of 3

CERTIFICATE OF SERVICE
J] HEREBY CERTIFY that on November 13, 2020, I electronically filed the following with
the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to

counsel for all parties.

s/ Oscar Arroyave

Oscar Arroyave, Esq.

Law Offices of Oscar Arroyave, P.A
Counsel for the Defendant

2600 S. Douglas Road, Suite 1004
Coral Gables, FL 33134

Telephone: (305)444-0022

Email: arroyavelaw@gmail.com
Florida Bar No. 0298859
